Case 2:19-bk-24804-VZ   Doc 894-9 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 8 Page 1 of 6




                               Exhibit 8
                       Case 2:19-bk-24804-VZ                 Doc 894-9 Filed 09/15/20 Entered 09/15/20 21:06:40                                            Desc
                                                                   Exhibit 8 Page 2 of 6




        \oooQQLAAmNH
                                                                                                    Supe
                                                                                                   BY
                                                                                                           W
                                                                                                           6-
                                                                                                                     MAR 2f?
                                                                                                                         of the
                                                                                                                                    2019

                                                                                                                                     Co
                                                                                                                                     of   Sgrg   Clara
                                                                                                                                            DEPUTY




                                                             SUPERtOR COURT 0F CALIFORNIA
                                                                    COUNTY 0F SANTA CLARA
 >—A
         o
                         HAN’S SAN JOSE HOSPITALITY, LLC,                                  Case No. 17CV317221
 L—A
           H


r—A'
         N                                                                                 ORDER RE: DEMURRER TO
                                                                       Plamt‘ﬁ?
                                                                                           FOURTH AMENDED COMPLAINT
  H DJ
                          VS.

  )—A
          -P

                          LE HOLDINGS (BEIJING) COMPANY, LTD.,
  r—A      (ll
                          et a1.,

  r—n       O\


                                                                     Defendants.
  >—t
            N

  b—A        00                     The demurrer       to the fourth   amended complaint by defendant Faraday                       & Future, Inc.         came

  r—l
             \O         on    for hearing before the       Honorable Mary E. Arand 0n March 26, 2019,                        at   9:00   am.     in


  NO                    Department         9.   The matter having been       submitted, the Court ﬁnds and orders as follows:

  N             ’—‘
                         I.         Background

  NN                                This   is   an action to recover unpaid rent and related damages brought by plaintiff Han’s

  .N
              U3
                         San Jose Hospitality,         LLC   (“Plaintiff”) against defendants       Le Holdings              (Beijing)    Company,         Ltd.


   NQ                    (“Le Holdings”), Le Technology, Inc. (“Le Technology”), and Faraday                                 & Future, Inc.
   [\J LII               (“Faraday”) (collectively, “Defendants”).

   N O\                             In 2016, Plaintiffs predecessor—in-interest agreed to lease a commercial property located

   Nﬂ                    at   3553 North        First Street in   San Jose   (the “Property”) to   Le Holdings and Le Technology

   [\J            00
                         (collectively, “Tenants”). (Fourth            Amended Complaint (“FAC”),               1]
                                                                                                                     21 .)   When the parties            ﬁrst




                                                                                       1

                                                     ORDER RE: DEMURRER TO FOURTH AMENDED COMPLAINT
                                      Case 2:19-bk-24804-VZ               Doc 894-9 Filed 09/15/20 Entered 09/15/20 21:06:40                                                        Desc
                                                                                Exhibit 8 Page 3 of 6




                                       executed their 10—year lease, Tenants paid monthly rent 0f $193,826.25. (FAC,                                             11
                                                                                                                                                                      21 .) In   March

                                       2017, the rent increased t0 $199,856.40. (FAC,                          1]
                                                                                                                    21 .) Tenants have not paid rent and related

                                       maintenahce expenses since September 2017 and additionally failed t0 pay agreed-upon

                                       penalties   when they defaulted. (FAC,                 1111
                                                                                                     21—25.) Plaintiff also alleges Tenants breached the lease

                 \OOOQONkll-bUJNr—I




                                       by allowing   afﬁiiate Faraday to           occupy the Property without ﬁrst following the notice and

                                       consent procedure in the lease agreement. (FAC,                              1111
                                                                                                                           27—34.)

                                               Plaintiff commenced          an unlawful detainer action. (FAC, 1m 46—47.) Defendants vacated

                                       the Property in   November 2017,             leaving          it   in disrepair.       (FAC, ﬂ    48.) Defendants failed to dispose


                                       of trash and other property, but removed ﬁxtures including ceiling                                      tiles   and charging stations for

                                       electric vehicles.   (FAC,   11
                                                                         41 .)

                                               Plaintiff asserts causes          of action against Defendants                        for: (1)   breach of contract (against

                                       Defendants); (2) breach of the implied covenant of good faith and fair dealing (against

                                       Defendants); and (3) intentional interference With contractual relations (against Faraday only).
                                                                                                                                                                                           .




                                               Currently before the Court                is   Faraday’s demurrer t0 the third cause of action on the

                                       grounds of uncertainty and failure to state facts sufﬁcient to constitute a cause of action.


NNNNNNNHHHr—Ar—Av—tr—‘p—Ap—Ap—A
                                       II.     Demurrer

                                               A.        Uncertainty

                                               A demurrer 0n the ground of uncertainty tests whether a pleading is ambiguous,
                                        uncertain, or unintelligible.      (Code Civ.              Proc., § 430.10, subd.              (1).)   “[D]emurrers for uncertainty


                                        are disfavorediand are granted only if the pleading is so incomprehensible that a
                                                                                                                          defendant


                                        cannot reasonably respond.” (Lickiss                  v.     Financial Industry Reg. Authority (2012) 208

                                        Ca1.App.4th 1125, 1135.)         A demurrer on the ground of uncertainty “is not intended to reach the
                                                                                                                at the uncertainty existing in
                                        failure t0 incorporate sufﬁcient facts in the pleading, but is directed


                                        the allegations actually made.” (Butler                    v.     Sequeira (1950) 100 Ca1.App.2d 143, 145—46.) Faraday

                                        does not advance any argument to support the conclusion that the pleading                                          is   uncertain,


                                        ambiguous, or unintelligible.            It is   not otherwise apparent to the Court that there                               is   any basis for

                                        sustaining the demurrer      on    this ground. Accordingly, the                        demurrer on the ground of uncertainty

                                        is   OVERRULED.


                                                                                                                    2
                                                              ORDER RE:            DEMURRER TO FOURTH AMENDED COMPLAINT
                                              Case 2:19-bk-24804-VZ                    Doc 894-9 Filed 09/15/20 Entered 09/15/20 21:06:40                                   Desc
                                                                                             Exhibit 8 Page 4 of 6




                                                         B.           Failure t0 State Sufﬁcient Facts

                                                         “California recognizes a cause of action against noncontractingparties                           Who   interfere


                                               with the performance of a contract.” (Applied Equipment Corp.                       v.    Litton Saudi Arabia Ltd.


                                               (1 994)   7 Ca1.4th 503, 5 1 3, original         italics.)   “[C]onsistent With    its   underlying policy of protecting

          \OOOQONUI-hWNr—A




                                               the expectations ofcontracting parties against ﬁ'ustration                  by   outsiders      who have no      legitimate


                                               social or   economic       interest in the contractual relationship, the tort cause               of action for interference

                                               With contract does not           lie   against a party to the contract.”     (Id. at p.   514, original      italics.)


                                                         Faraday argues Plaintiff cannot assert an interference claim against                       it   because Plaintiff

                                               simultaneously and inconsistehtly alleges                it is   a party to the contract.1 In opposition, Plaintiff

                                               argues    it is   permissibly alleging alternative theeries of liability and               is   not relying on inconsistent


                                               factual allegations.

                                                         A plaintiff may assert alternative, inconsistent theories of liability in a complaint.
                                               (Mendoza         v.   Continental Sales C0. (2006) 140 Ca1.App.4th 1395, 1402.)                    “When      a pleader   is   in


                                               doubt about What actually occurred 0r what can be established by the evidence, the modern

                                               practice allows that party to plead in the alternative and                 make   inconsistent allegations.” (Ibid.)


                                               With   that said, “a pleader cannot            blow hot and cold       as to the facts positively stated.” (Manti              v.



                                                Gunari (1970) 5 Ca1.App.3d 442, 449.)

                                                          Here, Plaintiff alleges Tenants were the parties to the lease agreement and Faraday
                                                                                                                                                                         was

NNNNNNNNNHr—AHHHHHHHH
             OOQONm-bWNF—‘OKOOONONM-PWNr—‘O

                                                an unauthorized occupant of the Property. (FAC, 1m 21—23, 93.) Plaintiff does not allege

                                                inconsistent facts about whether Fataday executed the lease agreement.                           While     Plaintiff also


                                                alleges Faraday’s status as a separate legal entity should                 be disregarded        for the purpose of


                                                holding    it    liable for   breach of express and implied covenants as Tenants’                  alter ego,   Faraday does

                                                not demonstrate Plaintiff s reliance on this legal theory qualiﬁes as an impermissible,

                                                inconsistent factual allegation?




                                                1
                                                 In advancing this argument, Faraday relies in part on the fact that the
                                                                                                                           Court previously sustained the demurrer t0
                                                                                                 was effectively treating it as a party to the contract. Because Plaintiff
                                                the third cause of action on the basis Plaintiff
                                                                                                                                                     based on the facts as
                                                amended the pleading and has added alter ego allegations, the Court’s previous determination
                                                                   amended complaint is not dispositive of the issue now presented.
                                                alleged in the third
                                                2
                                                 In Faraday’s reply, it asserts Plaintiff alleges other contradictory facts
                                                                                                                            and is not solely relying on an alter ego
                                                                                                               assertion.
                                                theory. None of the paragraphs cited by Faraday support its




                                                                                                                  3

                                                                              ORDER RE: DEMURRER TO FOURTH AMENDED COMPLAINT
                                    Case 2:19-bk-24804-VZ                  Doc 894-9 Filed 09/15/20 Entered 09/15/20 21:06:40                                         Desc
                                                                                 Exhibit 8 Page 5 of 6




                                                “Under the    alter   ego doctrine,     [ ]
                                                                                              when the     corporate form       is   used to perpetrate a ﬁaud,

                                     circumvent a     statute, or     accomplish some other wrongful or inequitable purpose, the courts will

                                     ignore the corporate entity and             deem   the corporation’s acts to be those 0f the persons or

                                     organizations actually controlling the corporation, in most instances the equitable
                                                                                                                         owners.”


                                     (Sonora     Diamond     Corp.    v.   Super. Ct. (2000) 83 Ca1.App.4th 523, 538.) In other words, a court
         \OOOQONUIAUJNH




                                     ignores the fact that an entity         is   separately incorporated and treats            it   as though     it is   not.


                                     Consequently, Plaintiff s alter ego theory                 is   not based on inconsistent factual allegations; rather,

                                     Plaintiff relies   on the same        set   of facts t0 reach two different legal conclusions. Faraday does not

                                     cite   and the Court did not locate any authority establishing                  it is   impermissible t0 piead alternative

                                                                                                                                                           permissible to
                                     theories in this manner. In fact, Plaintiff cites authority indirectly establishing
                                                                                                                                                  it is




                                     do   so.   Courts have allowed a plaintiff to proceed through                  trial   based on an        alter   ego theory for

                                                                                                              that one of the alter ego
                                     the purpose of one cause of action and to simultaneously pursue a theory

                                     entities    conspired to interfere with the other entity’s contracts. (See,
                                                                                                                                     'e.g.,   Webber    v.   Inland


                                     Empire Investments (1999) 74 Cal.App.4th 884, 899—900.)                          It    follows that a plaintiff is not


                                     required to elect between an interference claim and a breach of contract
                                                                                                              claim based on an alter


                                     ego theory     at the   pleading stage. Accordingly, Faraday’s argument                         is   not persuasive.     The

                                     demurrer to the third cause of action              is    therefore   OVERRULED.
NNNNNNt—Ir—AHHHHHp—AHH




                                                                                                          W4
             ggg‘mhmmwoomqmmLmNHo




                                      Date: March‘kf‘, 2019
                                                                                                               %dw-<‘
                                                                                                      MARY Alum)
                                                                                                               E.
                                                                                                      Judge of the Superior Court




                                                                                                          4
                                                                ORDER RE: DEMURRER TO FOURTH AMENDED COWLAINT
 Case 2:19-bk-24804-VZ                    Doc 894-9 Filed 09/15/20 Entered 09/15/20 21:06:40                                 Desc
                                                Exhibit 8 Page 6 of 6

                                        SUPERIOR COURT OF CALIFORNIA
                                           COUNTY OF SANTA CLARA
                                                        DOWNTOWN COURTHOUSE
                                                           191   NORTH FIRST STREET
                                                         SAN JOSE, CALIFORNIA 951 13
                                                                CIVIL DIVISION                      Supe o
                                                                                                                      Of the Court
                                                                                                                        \Coumy   Of Santa Clara
                                                                                                  BY




RE:                     Han's San Jose           Hospitality,   LLC vs Le Holdings     (Beijing) Co.,   LTD   et al
Case Number:            17CV317221

                                                          PROOF OF SERVICE
ORDER        RE:    DEMURRER TO FOURTH AMENDED COMPLAINT was                            delivered to the parties listed below the
above     entitled   case as set   forth in the    sworn declaration below.




If   you, a party represented by you, or a witness to be called on behalf of that party need an accommodation under the American with
Disabilities Act,  please contact the Court Administrator's ofﬁce at (408) 882-2700, or use the Court’s TDD line (408) 882-2690 or the
Voice/TDD    California Relay Service (800) 735-2922.


DECLARATION OF SERVICE BY MAIL:          declare that served this notice by enclosing a true copy in a sealed envelope, addressed to
                                             |             |




each person whose name is shown below, and by depositing the envelope with postage fully prepaid, in the United States Mail at San Jose,
CA on March 27, 2019. CLERK OF THE COURT, by Catherine Pham, Deputy.

cc:       Nelson Wilson Goodell 5 3rd St Ste 1100 San Francisco CA 94103
          Steven Mark Buha 1888 Century Park East Suite 1900 Los Angeles CA 90067
          Dennis Lee Daniels Office 4756 333 S Grand Ave Los Angeles CA 90071-3197




CW-9027 REV 12/08/16                                      PROOF OF SERVICE
